TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00307-CV





In re Attorney General of Texas






ORIGINAL PROCEEDING FROM BELL COUNTY




O R D E R


                        Relator has filed a petition for writ of mandamus and a motion for emergency relief
under Tex. R. App. P. 52.10.  Relator’s motion asks this Court to stay two orders issued by the
district court requiring paternity testing experts to perform and issue parentage testing, file the results
with the district court, and send copies to each party in the underlying proceedings.  Relator also
requests this Court to stay the underlying proceedings pending this Court’s action on the mandamus
petition.  We grant relator’s motion.  See Tex. R. App. P. 52.10(b).
 
 
                                                                                                                                                            
                                                                        Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Filed:   May 31, 2006